Citation Nr: 0108434	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for left knee pain with a history of partial anterior 
cruciate ligament tear.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from April 1992 to December 
1996.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for left knee pain and assigned of an initial noncompensable 
evaluation for that disability.  Although the veteran 
initially requested a hearing before a member of the Board 
sitting at the RO, he failed to report for such a hearing 
when it was scheduled.  Thus, the Board considers the request 
withdrawn.  

As the claim involves a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

The veteran has argued that the symptoms related to his 
service-connected knee condition warrant a compensable 
evaluation.  The Board observes that in connection with the 
current claim, the veteran was provided a VA examination in 
November 1997 which resulted in essentially normal findings 
including negative drawer testing, and negative testing of 
the various ligaments and menisci.  Other than a possible 
mild leg length discrepancy, x-rays of the left knee were 
reported to be unremarkable.  However, the veteran was seen 
by VA for outpatient treatment in May 1998.  At that time, 
the veteran reported problems with his left knee giving way 
and locking, and he reported discomfort and pain in the knee.  
Examination at that time revealed a marked positive drawer 
test and a positive Lachman's test on the left.  The examiner 
indicated that there was a little meniscal tear and a partial 
anterior ligament.  It was recommended that the veteran be 
seen at the orthopedic clinic for evaluation of the service-
connected left knee.  It is not clear whether that visit has 
been scheduled.  X-rays in May 1998 revealed minimal lateral 
subluxation of the patella and an otherwise negative 
examination of the left knee without change from prior x-
rays.  The Board finds that given the veteran's complaints as 
well as significant change in the findings on recent 
outpatient treatment from that obtained in the earlier VA 
examination of November 1997, additional development of the 
evidence is necessary in this case.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran should be scheduled for an orthopedic 
examination, and the report of examination should include 
findings pertaining to painful motion and painful use, as 
well as weakened movement and excess fatigability, with 
respect to the left knee, so that the VA can determine the 
nature and severity of his service-connected disability, 
currently characterized as left knee pain.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, the RO should 
ensure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO should 
attempt to obtain the additional treatment records that 
likely exist. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain updated 
treatment records from the Iron Mountain 
VA Medical Center since June 1998. 

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
manifestations of his service-connected 
left knee pain with history of partial 
anterior cruciate ligament tear.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary tests should 
be conducted including x-rays of the left 
knee.  The examiner is requested to 
record all ranges of motion of the 
veteran's left knee.  The examiner should 
also provide a full description of all 
symptomatology associated with the 
veteran's service-connected left knee 
disability that affect the veteran's 
ordinary activities, including the extent 
of any painful or weakened movement, 
excess fatigability, or any 
incoordination as well as any lateral 
instability or recurrent subluxation of 
the left knee.  To the extent possible, 
any additional functional loss due to 
painful or weakened movement, excess 
fatigability or incoordination should be 
assessed in terms of additional loss of 
range of motion.  If this is not 
feasible, the examiner should so state.  
The examiner should indicate whether 
there is x-ray evidence of arthritis of 
the left knee. 

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


